UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ZOLTAN KRISKO,

           Plaintiff,

 v.                                                       No. 19 Civ. 9256 (GHW)

 MARVEL ENTERTAINMENT, LLC, a
 Delaware limited liability company; WARNER
 CHAPPELL MUSIC, INC., a Delaware                         DEFENDANTS MARVEL
 corporation; THE WALT DISNEY                             ENTERTAINMENT, LLC; WARNER
 COMPANY, a Delaware corporation; FOX                     CHAPPELL MUSIC, INC.; THE
 CORPORATION, a Delaware corporation;                     WALT DISNEY COMPANY; FOX
 BUENA VISTA TELEVISION, LLC, a                           CORPORATION; BUENA VISTA
 California limited liability company;                    TELEVISION, LLC; NBCUNIVERSAL
 NBCUNIVERSAL MEDIA, LLC, a Delaware                      MEDIA, LLC; AMAZON.COM, INC.;
 limited liability company; AMAZON.COM,                   AND APPLE INC.’S DISCLOSURE
 INC., a Delaware corporation; APPLE INC., a              STATEMENT PURSUANT TO FED. R.
 California corporation; RONALD AARON                     CIV. P. 7.1
 WASSERMAN; SHUKI LEVY; and HAIM
 SABAN,

           Defendants.



         Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record for

Defendants Marvel Entertainment, LLC; Warner Chappell Music, Inc.; The Walt Disney

Company; Fox Corporation; Buena Vista Television, LLC; NBCUniversal Media, LLC;

Amazon.com, Inc.; and Apple Inc. hereby certifies that:

      (1) Marvel Entertainment, LLC is a wholly owned indirect subsidiary of Disney Enterprises,

         Inc., which is a wholly owned subsidiary of The Walt Disney Company, which is a

         publicly traded company, and no publicly held corporation directly owns ten percent or

         more of Marvel Entertainment, LLC stock;




                                                 1
(2) Warner Chappell Music, Inc. is a wholly owned indirect subsidiary of Warner Music

   Group Corp., which is a publicly traded company with more than ten percent of its stock

   owned by AI Entertainment Holdings LLC and certain of its affiliates, which are not

   publicly traded companies;

(3) The Walt Disney Company is a publicly traded company and knows of no publicly held

   corporation that owns ten percent or more of its stock;

(4) Fox Corporation is a publicly traded company and knows of no other publicly held

   corporation that owns ten percent or more of its stock;

(5) Buena Vista Television, LLC is a wholly owned indirect subsidiary of The Walt Disney

   Company, which is a publicly traded company;

(6) NBCUniversal Media, LLC is an indirect subsidiary of Comcast Corporation, which is a

   publicly traded company, and no other publicly held corporation owns ten percent or

   more of the equity of NBCUniversal Media, LLC;

(7) Amazon.com, Inc. does not have a parent corporation and knows of no publicly held

   corporation that owns ten percent or more of its stock; and

(8) Apple Inc. does not have a parent corporation and knows of no publicly held corporation

   that owns ten percent or more of its issued and outstanding common stock.
                       Respectfully submitted,

                       JENNER & BLOCK LLP




                       By: /s/ Andrew H. Bart
                          Andrew H. Bart
                          919 Third Avenue
                          New York, NY 10022
                          +1 212 891 1600
                          ABart@jenner.com
                          Counsel for Defendants Marvel
                          Entertainment, LLC; Warner Chappell
                          Music, Inc.; The Walt Disney Company; Fox
                          Corporation; Buena Vista Television, LLC;
                          NBCUniversal Media, LLC; Amazon.com,
                          Inc.; and Apple Inc.

Dated: June 29, 2020
